Citation Nr: 1024254	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to July 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the above-referenced 
claim.  

Initially, the Board notes that in the August 2004 rating 
decision, the RO denied the appellant's claim for service 
connection for hepatitis C as new and material evidence had 
not been received to reopen the previously denied claim.  In 
a Statement of the Case dated in August 2005, the RO reopened 
the claim and decided it on its merits as an original claim.  
Irrespective of the RO's action in August 2005, the Board 
must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for hepatitis C.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board has recharacterized the issues as 
stated on the cover page.

In an October 2008 decision, the Board denied the claim for 
service connection for hepatitis C based on new and material 
evidence having not been submitted.  Thereafter, the Veteran 
appealed the Board's denial of his claim to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2009, the Veteran and the Secretary of VA (the parties) filed 
a Joint Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of this Remand (Joint Motion).  The 
Joint Motion moved for the Court to vacate and remand the 
October 2008 Board decision as the parties determined that 
the prior Board decision did not include adequate reasons and 
bases to support its determination.  In October 2009, the 
Court granted the parties' Joint Motion and remanded the case 
back to the Board for readjudication consistent with the 
Motion.  




FINDINGS OF FACT

1.  In June 1999, the RO denied entitlement to service 
connection for hepatitis C, claimed as hepatitis B.  The 
Veteran did not perfect an appeal of that decision.

2.  Evidence received since the June 1999 decision raises a 
reasonable possibility of substantiating the claim of service 
connection for hepatitis C.

4.  The evidence of record demonstrates that it is likely 
that hepatitis C is causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision which denied the Veteran's 
claim of entitlement to service connection for hepatitis C, 
claimed as hepatitis B, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a); 20.1103 (2009).

2.  Subsequent to the June 1999 RO decision that denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C, claimed as hepatitis B, new and material 
evidence has been received to reopen the claim; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all doubt in the Veteran's favor, the criteria 
for service connection for hepatitis C have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  

In the decision below, the Board reopens and grants the claim 
of service connection for hepatitis C.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

In this case, the Veteran asserts that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for hepatitis C and that the evidence is 
otherwise sufficient to award service connection.

The RO does appear to have reopened the Veteran's claim in 
the August 2005 Statement of the Case.  However, and as noted 
above, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record.

Turning to the specifics of this case, the RO denied the 
Veteran's claim for entitlement to service connection for 
hepatitis C in a June 1999 rating decision, as there was no 
evidence relating the disease to the Veteran's military 
service or to a service-connected disability.  In denying the 
claim, the RO determined there were no complaints or findings 
of hepatitis in service and the evidence of record did show a 
nexus between the Veteran's diagnosed hepatitis and post-
service surgery for his service-connected left knee.  At the 
time of the June 1999 rating decision, the evidence of record 
included the following:  the Veteran's service treatment 
records, which were negative for complaints or findings 
indicating hepatitis; a June 1974 VA hospital record, showing 
that the Veteran underwent surgery to treat his service-
connected left knee; VA outpatient treatment records, dated 
collectively from January 1975 to August 1998, which reflect 
treatment for his service-connected left knee disability; 
private medical treatment records, which first show a 
diagnosis of hepatitis C in November 1995.  

In November 2003, the Veteran filed his application to reopen 
the previously denied claim for service connection for 
hepatitis.  In support of his application, he submitted a 
November 2003 letter from his private physician, B.D., M.D.  
In the letter, Dr. B.D. stated that the Veteran received 
inoculations injections from an air gun during his military 
service and therefore, it was possible that he unknowingly 
receive blood particles resulting in hepatitis C.  The 
physician essentially stated that hepatitis C is possibly 
transmitted by this mode.

Also in November 2003, the Veteran submitted undated 
photographs from his U.S. Naval Training Center ("boot 
camp") year book, one of which he purported shows him 
standing in line waiting to receive air gun inoculations.  

In October 2004, the Veteran re-submitted copies of Dr. 
B.D.'s November 2003 letter and of the boot camp year book 
photographs.

In a September 2008 Informal Hearing Presentation, the 
Veteran's accredited representative contended that the 
Veteran has no other risk factors to attribute to his 
hepatitis C diagnosis, other than inoculation injections he 
received during his military service.  

In support of his claim, the Veteran submitted VA outpatient 
treatment records reflecting the medical opinion of his VA 
treating physician.  In a January 2010 treatment record, his 
VA treating physician stated that he reviewed the Veteran's 
claims file.  It was the VA physician's opinion essentially 
that a twenty unit blood transfusion exposure given during 
the 1974 knee surgery was more likely than not the cause of 
the Veteran's hepatitis C, as well as combat exposure to 
blood, in the absence of other risk factors.  In a March 2010 
addendum record, the same VA physician essentially opined 
that the Veteran's hepatitis C was more likely than not from 
a blood transfusion at a VA hospital, combat exposure, and 
inoculations from an inoculation gun.  The physician further 
stated that with respect to the inoculations, it was common 
to receive the same inoculation instrument as other veterans.

Based on the foregoing, the Board finds that new and material 
evidence has been submitted sufficient to reopen the 
previously denied claim for service-connection for hepatitis 
C.

Initially, the Board notes that the Veteran's claim was 
denied by way of the June 1999 rating decision on the basis 
the claim was not well grounded.  However, the President of 
the United States signed into law in November 2000 The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) which introduced several 
fundamental changes into the VA adjudication process, to 
include the elimination of the concept of a well grounded 
claim.  In view of the fact that service connection claims 
are now initially adjudicated directly on the merits, the 
standard for determining whether new and material evidence 
exists to reopen the claim is relatively low under the 
circumstances of this case.   

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for hepatitis C.  The new evidence, in 
part, consists of the Veteran's testimony regarding the in-
service inoculation injections, the November 2003 letter from 
Dr. B.D. indicating a possible nexus between the Veteran's 
hepatitis C and inoculation injections, and the January 2010 
and March 2010 opinions of the VA physician, stating it is 
more likely than not that the Veteran's hepatitis C is 
related to a blood transfusion during surgery on his service-
connected left knee, combat exposure to blood, and in-service 
inoculation injections.  This evidence is clearly new in that 
it was not previously of record and not previously 
considered.  It is also material, in that it is evidence 
regarding whether the Veteran's currently diagnosis hepatitis 
C is etiologically related to an in-service event or to a 
service-connected disability.  This evidence is neither 
cumulative nor redundant of other evidence and raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, reopening the Veteran's claim of service 
connection for hepatitis C is in order.

Service Connection Legal Criteria

Service connection may be granted for any current disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52, 744-52, 747 (2006).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

As noted above, the Veteran has contended that his current 
hepatitis C is related to his military service.  Initially, 
he asserted that his hepatitis C was due to a blood 
transfusion that he allegedly received during surgery on his 
service-connected left knee.  The Veteran later advanced an 
additional contention that his hepatitis C was caused by in-
service inoculation injections using an air gun.  Having 
reviewed the evidence of record and all pertinent laws, and 
resolving all doubt in the Veteran's favor, the Board finds 
that service connection is warranted for hepatitis C.  

The Veteran's service personnel records have been associated 
with the claims file.  The records do not indicate that the 
Veteran was awarded any combat citations.  

The Veteran's service treatment records are of record and are 
negative for complaints or findings that indicate hepatitis.  
The records are silent as to whether the Veteran received any 
inoculation injections during his military service.  

Associated with the claims file is a VA hospital treatment 
record, which shows that the Veteran underwent surgery to 
correct his service-connected left knee in June 1974.  This 
record details the course of the Veteran's knee surgery, but 
does not indicate whether a blood transfusion was given 
during the procedure.

As noted above, the first indication of a hepatitis C 
diagnosis is reflected in private medical treatment records.  
A November 1995 private treatment record shows that the 
Veteran reported having a history of hepatitis C; the 
diagnosis was rule out hepatitis C.  Following laboratory 
testing, the Veteran was diagnosed with chronic hepatitis C 
in November 1995.

In support of his claim, the Veteran submitted a November 
2003 letter from his private physician, Dr. B.D.  The 
physician reported that the Veteran was a Vietnam War Veteran 
and that he received inoculations injections via an air gun.  
Dr. B.D. opined that therefore it was possible that the 
Veteran unknowingly received blood particles resulting in 
hepatitis C and that hepatitis C was possibly transmitted by 
this mode.

In November 2003 and October 2004, the Veteran submitted 
photographs from his time in boot camp.  He has purported 
that one of the photographs shows him waiting in line to 
receive an inoculation injection using an air gun.

The Veteran submitted opinion statements from his VA treating 
physician in support of his claim.  In a January 2010 VA 
treatment record, the VA physician indicated that he had 
reviewed the Veteran's claim file.  The physician essentially 
stated that in the absence other factors, the twenty unit 
blood transfusion exposure during the Veteran's 1974 knee 
surgery and combat exposure to blood was more likely than not 
the cause of his hepatitis C.  In a March 2010 addendum, the 
same VA physician opined, in addition to the previous 
opinion, it was more likely than not that the Veteran's 
hepatitis C was from the previously mentioned blood 
transfusion, combat exposure, and inoculations from an 
inoculation gun.  The physician stated that it was common to 
receive the same inoculation instrument as other veterans.

Based on a thorough review of the record, and resolving all 
doubt in the Veteran's favor, the Board finds that the 
evidence supports the Veteran's claim for service connection 
for hepatitis C.  

While the preponderance of the evidence does not indicate 
that the Veteran's hepatitis is related to his service-
connected left knee disability, there is an indication that 
the Veteran was exposed to blood particles through the use of 
inoculation injections guns during his military service.  The 
Board recognizes the Veteran's contention that he received 
inoculation injections.  In this regard, the Veteran is 
competent to give evidence about what he experienced. See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's 
statement is further supported by the boot camp picture 
showing the Veteran waiting for an inoculation injection.  
While the picture does not show the Veteran actually 
receiving an injection, and the service treatment records are 
silent as to any inoculations, the Board finds the Veteran in 
all likelihood received in-service inoculation injections 
through the use of an air gun.  The Board notes that a lack 
of corroboration by official records is not an absolute bar 
to a claimant's ability to prove his claim based on this 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

In finding that service connection is warranted in this case, 
the Board recognizes that the Court has held that when a 
claimant has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In this case, the Veteran's VA physician opined in 
January 2010 and March 2010 that the Veteran's hepatitis C is 
more likely than not related to a blood transfusion during 
the 1974 knee surgery, combat exposure, and in-service 
inoculation injections.  The physician also stated, in 
essence, that the air guns were commonly used on multiple 
veterans.  While there is no evidence indicating that the 
Veteran received a blood transfusion during his knee surgery 
or that he engaged in combat, as previously discussed, it is 
likely that he received in-service inoculation injections 
through the use of an air gun.  The Board, therefore, finds 
that the March 2010 opinion linking the hepatitis C to 
inoculation injections to be probative, as it is definitive, 
based on a review of the Veteran's claims file, and supported 
by detailed rationale.  Accordingly, it is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims files and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  Further, there is no competent medical evidence of 
record to rebut this opinion in support of the Veteran's 
claim or otherwise diminish its probative weight.  

Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that the Veteran's statements, and the VA 
physician's opinion linking in-service inoculation injections 
to the Veteran's hepatitis C, provide sufficient support to 
grant the Veteran's claim for service connection for 
hepatitis C.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown, 5 Vet. App. 413, 421 (1993).  Thus, the 
appeal for service connection is granted in this instance.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for hepatitis C is reopened.  

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


